Citation Nr: 1424417	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-15 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an overpayment of VA educational benefits in the amount of $668.18 was validly created, to include the question of whether remedial courses are covered under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)).


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty with the Army National Guard from September 2009 to February 2010.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in St. Louis, Missouri (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran sought educational assistance benefits under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)) in August 2010.  In May 2011, the Veteran was notified that an overpayment in the calculated amount of $668.18 was created from the period from August 23, 2010 to December 17, 2010.  The May 2011 notice letter did not identify the reason for the rate adjustment.  A statement of the case and supplemental statement of the case indicates that an overpayment was created because classes certified by the Veteran included an online remedial course which was not approved for the payment of education benefits.  

A refresher, remedial, or deficiency course is not an approved course for the purposes of receiving educational assistance under 10 U.S.C. Chapter 1606.  See 38 C.F.R. § 21.7540(b) (2013).  A notice of change in student status certification from Laramie County Community College shows that, for the enrollment period from August 23, 2010 to December 16, 2010, the Veteran was a "remedial online course" and the College was not aware that such courses were not covered.  Because the amount of the monthly assistance benefit received is based on whether the claimant is enrolled in classes on a full-time or part-time basis, removal of that course would affect the Veteran's enrollment status for the purpose of receiving educational benefits.  38 C.F.R. § 21.7636 (2013).  The RO indicated in a statement of the case that 8 total hours labeled as "R/D" (research and development) hours were attributed to the remedial course; however, it appears, based on the Laramie County Community College correspondence, that the change in student status based on removal of the remedial course had reduced the research and development hours at issue from 8 hours to 3 hours.  The Board finds that on remand, the AOJ should clarify with Laramie County Community College the number of credit hours in which the Veteran was enrolled in a remedial course during the enrollment period at issue.

While a May 2011 notice shows that Selected Reserve payments were adjusted for the enrollment period from August 23, 2010 to December 16, 2010, there is no clear audit in the record showing how the Veteran's debt in the amount of $668.18 was calculated.  In order assess the Veteran's current overpayment debt, and to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated.  See Narron v. West, 13 Vet. App. 223, 228-229   (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed.).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact Laramie County Community College and obtain all available information regarding the Veteran's course of study during the enrollment period from August 23, 2010 to December 16, 2010.  The AOJ should specifically request clarification as to the number of credit hours in which the Veteran was enrolled in refresher, remedial, or deficiency course.  

2.  Thereafter, the AOJ should recalculate the Veteran's debt based on any change in enrollment status, and should issue an audit showing how the debt was calculated.  The audit should include (a) a clear list of the monthly payments the Veteran actually received for education benefits for the periods on appeal and (b) a clear list of the payments to which the Veteran was entitled for the periods on appeal.

3.  After the requested development has been completed, the AOJ should readjudicate the Veteran's claim, and if the benefits sought are not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





